Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 1 of 7 PageID #: 46




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         --------------------------------------------------------------------X
          JAGIR SINGH, individually and derivatively
         As a member of
         RSM PROPERTY GROUP LLC
                                             Plaintiff
                                                                                 20-cv-04919 (GRB)(ARL)

                  -against-                                                               ANSWER

        SUKHJINDER SINGH, RAGHBIR SINGH,
        RSM PROPERTY GROUP LLC,
        SM CONTRACTORS CORP.

                                           Defendants,
         --------------------------------------------------------------------X


                  Defendants, SUKHJINDER SINGH, RAGHBIR SINGH, RSM

         PROPERTY GROUP LLC, and SM CONRACTORS CORP. by their attorney,

         Esq., answering the complaint, respectfully sets forth the upon information and

         belief as follows:

         1. Defendants deny the allegation of fraud and breach of fiduciary duty.

         2. Defendants admit the allegations in paragraph 2 of the complaint.

         3. Defendants admit the allegations contained in paragraph 3 of the complaint.

         4. Defendants admit the allegations contained in paragraph 4 of the complaint.

         5. Defendants admit the allegations contained in paragraph 5 of the complaint.

         6. Defendants admit the allegations contained in paragraph 6 of the complaint.

         7. Defendants lack sufficient knowledge or information to determine the truth of

             the allegations contained in paragraph 7 of the complaint.




         (Form UD-6 Rev. 3/1/20)
Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 2 of 7 PageID #: 47




         8. Defendants lack sufficient knowledge or information to determine the truth of
            the allegations contained in paragraph 8 of the complaint.

         9. Defendants deny the allegations contained in paragraph 9 of the complaint.

         10. Defendants admit the allegations contained in paragraph 10 of the complaint.

         11. Defendants deny the allegations contained in paragraph 11 of the complaint.

         12. Defendants admit the allegations contained in paragraph 12 of the complaint.

         13. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 13 of the complaint.

         14. Defendants admit the allegations contained in paragraph 14 of the complaint.

         15. Defendants admit the allegations contained in paragraph 15 of the complaint.

         16. Defendants deny the allegations contained in paragraph 15 of the complaint.

         17. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 17 of the complaint.

         18. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 18 of the complaint.

         19. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 19 of the complaint.

         20. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 20 of the complaint.

         21. Defendants admit the allegations contained in paragraph 21 of the complaint.

         22. Defendants deny the allegations contained in paragraph 22 of the complaint.




         (Form UD-6 Rev. 3/1/20)
Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 3 of 7 PageID #: 48




         23. Defendants deny the allegations contained in paragraph 23 of the complaint.

         24. Defendants admit the allegations contained in paragraph 24 of the complaint.

         25. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 25 of the complaint.

         26. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 26 of the complaint.

         27. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 27 of the complaint.

         28. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 28 of the complaint.

         29. Defendants admit the allegations contained in paragraph 29 of the complaint.

         30. Defendants admit the allegations contained in paragraph 30 of the complaint.

         31. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 31 of the complaint.

         32. Defendants admit the allegations contained in paragraph 32 of the complaint.

         33. Defendants admit the allegations contained in paragraph 33 of the complaint.

                           AS AND FOR A FIRST CAUSE OF ACTION

         34. Defendants repeat each and every answer set forth in previous paragraphs.

         35. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 35 of the complaint.

         36. Defendants admit the allegations contained in paragraph 36 of the complaint.

         37. Defendants admit the allegations contained in paragraph 37 of the complaint.




         (Form UD-6 Rev. 3/1/20)
Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 4 of 7 PageID #: 49




         38. Defendants admit the allegations contained in paragraph 38 of the complaint.

                      AS AND FOR THE SECOND CAUSE OF ACTION

         39. Defendants repeat each and every answer set forth in previous paragraphs.

         40. Defendants admit the allegations contained in paragraph 40 of the complaint.

         41. Defendants admit the allegations contained in paragraph 41 of the complaint.

         42. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 42 of the complaint.


         43. Defendants deny the allegations contained in paragraph 43 of the complaint.

         44. Defendants admit the allegations contained in paragraph 44 of the complaint.

         45. Defendants admit the allegations contained in paragraph 45 of the complaint.

         46. Defendants admit the allegations contained in paragraph 46 of the complaint.

         47. Defendants deny the allegations contained in paragraph 47 of the complaint.

                         AS AND FOR THE THIRD CAUSE OF ACTION

         48. Defendants repeat each and every answer set forth in previous paragraphs.

         49. Defendants admit the allegations contained in paragraph 49 of the complaint.

         50. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 50 of the complaint.

         51. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 51 of the complaint.




         (Form UD-6 Rev. 3/1/20)
Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 5 of 7 PageID #: 50




         52. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 52 of the complaint.

         53. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 53 of the complaint.

         54. Defendants admit the allegations contained in paragraph 54 of the complaint.

         55. Defendants deny the allegations contained in paragraph 55 of the complaint.

         56. Defendants deny the allegations contained in paragraph 56 of the complaint.

         57. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 57 of the complaint.

         58. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 58 of the complaint.

         59. Defendants deny the allegations contained in paragraph 59 of the complaint.

         60. Defendants deny the allegations contained in paragraph 60 of the complaint.

         61. Defendants deny the allegations contained in paragraph 61 of the complaint.

         62. Defendants deny the allegations contained in paragraph 62 of the complaint.

         63. Defendants deny the allegations contained in paragraph 63 of the complaint.

         64. Defendants deny the allegations contained in paragraph 64 of the complaint.

         65. Defendants deny the allegations contained in paragraph 65 of the complaint.

                       AS AND FOR THE FOURTH CAUSE OF ACTION

         66. Defendants repeat each and every answer set forth in previous paragraphs.




         (Form UD-6 Rev. 3/1/20)
Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 6 of 7 PageID #: 51




         67. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 77 of the complaint.

         68. Defendants deny the allegations contained in paragraph 68 of the complaint.

         69. Defendants deny the allegations contained in paragraph 69 of the complaint.

         70. Defendants deny the allegations contained in paragraph 70 of the complaint.

                         AS AND FOR THE FIFTH CAUSE OF ACTION

         71. Defendants repeat each and every answer set forth in previous paragraphs.

         72. Defendants lack sufficient knowledge or information to determine the truth of

            the allegations contained in paragraph 72 of the complaint.

         73. Defendants deny the allegations contained in paragraph 73 of the complaint.

         74. Defendants deny the allegations contained in paragraph 74 of the complaint.

         75. Defendants deny the allegations contained in paragraph 75 of the complaint.

         76. Defendants deny the allegations contained in paragraph 76 of the complaint.

                WHEREFORE, defendant demands judgment:

         (1) Dismissing the Complaint in its entirety with prejudice.

         (2) For costs and disbursements.

         Dated: December 7, 2020
                Queens, NY

                                                             Tejinder Bains, Esq.
                                                             Attorney for Defendants
                                                             189-10 Hillside Avenue
                                                             Hollis, NY 11423
                                                             718-544-8000




         (Form UD-6 Rev. 3/1/20)
Case 2:20-cv-04919-GRB-ARL Document 16 Filed 12/07/20 Page 7 of 7 PageID #: 52




         TO:
               Law Offices of Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP
               80-02 Kew Gardens Road, Suite 600
               Kew Gardens, NY 11415
               718-577-3261




         (Form UD-6 Rev. 3/1/20)
